Citation Nr: 0844313	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-31 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from April 1984 to March 1988 
and from March 2003 to February 2004. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California.

FINDINGS OF FACT

1.  In an unappealed December 2004 rating decision, the RO 
denied a claim of entitlement to service connection tinnitus.

2.  The evidence associated with the claims file subsequent 
to the December 2004 rating decision, by itself, or in 
conjunction with the previously considered evidence, does not 
relate to an established fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.   


CONCLUSIONS OF LAW

1.  The December 2004 rating decision which denied the 
veteran's claim of entitlement to service connection for 
tinnitus is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 
(West 2002).

2.  The evidence received subsequent to the December 2004 
rating decision is not new and material and the requirements 
to reopen the claim have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the veteran's claims file, which includes his 
multiple contentions, service treatment records, private 
treatment records, and service personnel records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (fed. Cir. 2006).  

In the present case, the RO provided the veteran pre-
adjudication notice by letter dated in December 2005.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In the context of reopening a claim, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
December 2005 notice letter provided the veteran with the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial in December 2004.  
As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the veteran, whereas VA has 
obtained service treatment records, service personnel 
records, multiple statements from the veteran, and assisted 
the veteran in obtaining evidence.  The veteran has not been 
given a VA examination in connection with his claim; however, 
the duty to provide a medical examination or obtain a medical 
opinion applies to claims to reopen only if new and material 
evidence is presented.  38 C.F.R. § 3.159(c)(4).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.     

Claim to Reopen Based on New and Material Evidence

The veteran is claiming service connection for tinnitus as a 
result of his time in service.  The Board observes that a 
rating decision denying service connection was issued in 
December 2004.  At that time, the evidence of record showed 
that the veteran's tinnitus was more than likely normally 
occurring tinnitus and not related to noise exposure in 
service.  The veteran was provided notice of this decision 
later that same month; however, he did not file an appeal and 
the decision became final.  See 38 C.F.R. § 7105.  In July 
2005, he requested that his claim be reopened; such request 
was denied by the RO in both February 2006 and March 2006 
rating decisions that is the subject of the present appeal.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

It appears that the RO addressed the claim on the merits.  
However, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material 
evidence claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record.   

As previously noted, the veteran's tinnitus claim was 
initially denied in December 2004.  The evidence associated 
with the claims file at the time of the December 2004 rating 
decision included service treatment records and the report of 
an October 2004 VA examination.  Based on a review of the 
evidence, the RO determined that the record did not 
demonstrate that the veteran's tinnitus was related to noise 
exposure in service, and thus the claim was denied.

Evidence added to the record since the time of the last final 
denial in December 2004 includes a memorandum from a public 
health official of the U.S. Department of Air Force dated 
July 2005 and the veteran's statements from July 2005 through 
October 2006.  The memorandum speaks to the veteran's hearing 
loss, without mention of tinnitus.  The veteran's own 
statements appear, at least impliedly, to indicate current 
tinnitus symptomatology.

This evidence was not previously before agency decisionmakers 
and is not redundant or cumulative of the evidence associated 
with the claims file in May 1995.  Therefore, it is new as 
contemplated by 38 C.F.R. § 3.156(a).  However, because the 
recently-submitted evidence does not objectively demonstrate 
that the veteran's tinnitus is related to noise exposure in 
service, it is not found to relate to an unestablished fact 
necessary to substantiate the claim.  For the same reason, it 
does not raise a reasonable possibility of substantiating the 
claim.  Thus, the recently submitted evidence is not material 
and the requirements of 38 C.F.R. § 3.156(a) have not been 
satisfied.  

It is acknowledged that the veteran's statements added to the 
record since December 2004 appear to indicate that his 
tinnitus is related to noise exposure while in service.  
However, as the veteran was claiming service connection in 
2004, it is implied that he was contending that his tinnitus 
was related to noise exposure at that time as well.  Thus, in 
order to be new and material, the recent evidence would need 
to demonstrate objective findings of an in-service incurrence 
or aggravation of the disability and medical evidence of a 
nexus between the in-service disability and the current 
diagnosis of tinnitus.  Such evidence was lacking in December 
2004 and remains lacking at this time.  Further, lay 
assertions of medical causation alone cannot serve as a 
predicate to reopen a previously denied claim.  Moray v. 
Brown, 5 Vet. App. 211 (1995).  

In light of the aforementioned, the request to reopen a claim 
of entitlement to service connection for tinnitus must be 
denied.  Because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  Annoni v. Brown, 5 Vet. App. 463 (1993).



ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for tinnitus is denied.



____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


